DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “wherein a first diameter of a first portion of the central aperture that comprises the nozzle shelf is greater than a second diameter of a second portion of the central aperture that does not comprise the nozzle shelf and wherein the nozzle shelf is configured to receive the nozzle of the hose, wherein a diameter of the nozzle of the hose is greater than the second diameter and less than the first diameter and the diameter of the nozzle of the hose is greater than a third diameter of the first portion of the hose” in the combination of claim 1 and “wherein a first diameter of a first portion of the central aperture that comprises the nozzle shelf is greater than a second diameter of a second portion of the central aperture that does not comprise the nozzle shelf and (2, Fig. 2) which has a smaller diameter than the remaining portions of the central aperture (see Fig. 2-3) and therefore does not disclose the claim limitations cited above which requires the opposite configuration.  Hicok US 7013934, Armellino US 5899249, Maida US 2653747, White US 2058118, Dewey US 2047580 and Humber US 5702076 are other known hose securing devices which are pertinent to the Applicant’s invention but neither anticipate nor render obvious the Applicant’s claims as currently constructed.  Therefore, Applicant’s claims are in condition for allowance in the Examiner’s position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632